Dear Mr. Ball:
This office is in receipt of your opinion request, and the same has been assigned to me for review.
You raise the following issue for our resolution:
     May an individual hold the position of member of the Employment Security Board of Review, while serving as the Executive Director of the Louisiana State Board of Cosmetology?
An appropriate analysis of this issue requires review of the Dual Officeholding and Dual Employment laws of the state, LSA-R.S. 42:61, et. seq.  The prohibitions are contained within LSA-R.S. 42:63; applicable herein is 42:63(E), which provides in part:
     No person holding a full-time appointive office or full-time employment in the government of this state or of a political subdivision thereof shall at the same time hold another full-time appointive office or full-time employment in the government of the state of Louisiana, in the government of a political subdivision thereof, or in a combination of these.  LSA-R.S. 42:63(E).
Further reference is made to pertinent sections of LSA-R.S.42:62. "Employment" is defined therein as:
     . . . any job compensated on a salary or per diem basis, other than an elective or appointive office, in which a person is an employee of the state government or of a political subdivision thereof.  LSA-R.S.  42:62(3).
"Appointive office" is defined as:
     . . . any office in any branch of government or other position on an agency, board, or commission or any executive office of any agency, board, commission, or department which is specifically established or specifically authorized by the constitution or laws of this state or by the charter or ordinances of any political subdivision thereof and which is filled by appointment or election by an elected or appointed public official or by a governmental body composed of such officials of this state or of a political subdivision thereof.  LSA-R.S.  42:62(2).
"Full-time" is defined as at least seven hours per day of work and at least thirty-five hours per week of work.  LSA-R.S.42:62(4).  "Part-time" means less than the number of hours of work defined as full-time.  LSA-R.S. 42:62(5).
The position of member of the Employment Security Board of Review falls within the definition of part-time state appointive office because (1) the position is created by the laws of this state, pursuant to LSA-R.S. 23:1652, (2) the members are appointed by a public official, the governor, and (3) the member serves in a part-time capacity as defined by statute. Similarly, for purposes of dual-officeholding, the position of Executive Director of the Cosmetology Board is a full-time state appointive office because (1) the position is created by LSA-R.S. 37:493(H), (2) the executive director is retained by a governmental body, and (3) the executive director serves in a full-time capacity as defined by statute.
Based on the authority cited above, no prohibition exists against an individual holding state full-time appointive office while holding a state part-time appointive office.  The fact that this individual will receive compensation as executive director pursuant to LSA-R.S. 37:497(H), and a per diem for each day of active service as member of the board of employment security pursuant to LSA-R.S. 23:1652 does not affect our conclusion.
However, we have not addressed any potential ethical problems with the simultaneous holding of these positions.  This office defers to the State Ethics Commission concerning ethical violations under the Code of Governmental Ethics, LSA-R.S.42:1111, et. seq.  You may direct your inquiry for an opinion to the State Ethics Commission, 7434 Perkins Road, Suite B, Baton Rouge, LA 70808, telephone number 504-765-2308.
Very truly yours,
                         RICHARD P. IEYOUB Attorney General
                         BY: KERRY L. KILPATRICK Assistant Attorney General
RPI/KLK/0217E